Title: To George Washington from John Jay, 19 November 1794
From: Jay, John
To: Washington, George


        
          Dear Sir
          London 19 Nov. 1794
        
        A Letter which I wrote to you on the 29 Octr last contained the following Paragraph vizt.
        “I am authorized by Lord Grenville to assure you in the most explicit Terms, that no Instructions to stimulate or promote Hostilities by the Indians against the United States, have been sent to the Kings officers in Canada—I am preparing an official Representation to him on this Subject, and he will give me an official answer to it—but as this cannot be done in Season to forward by this vessel (for Letters after this Day will be too late to go by her) his Lordship has permitted me to make this informal Communication to You, for your Satisfaction. I am to lay before him a Statement of the Evidence relative to the Interferences complained of, to the End that it may be sent to Canada, and strict Inquiry made into the Truth of the allegations and Facts in question.”
        my Time and thoughts have ever since continued to be so entirely engrossed by the Treaty (which is now concluded and was this Day signed) as that it really has not been in my power to finish and present this Representation.
        As to the Treaty—it must speake for itself—a hasty Letter which I have written to Mr Randolph, contains some Remarks on a few of the articles in it—that Letter is far from being so particular as I could wish—but I cannot help it—my whole Time has been employed—to do more was not possible.
        I wish I could accompany it, but I feel that I ought not to expose myself to the Severities of a Winter’s Voyage—I am exceedingly anxious to return, for altho’ I have every other Reason to be satisfied with my Situation, yet I am not at Home.
        I ought not to conceal from you that the Confidence reposed in your personal Character was visible and useful throughout the Negociation.
        If there is not a good Disposition in the far greater Part of the Cabinet and Nation towards us, I am exceedingly mistaken—I do not mean an ostensible and temporizing, but a real good

Disposition—I wish it may have a fair Tryal. with perfect Respect Esteem and Attachment I am Dear Sir your obliged and obt Servt
        
          John Jay
        
      